—Decree, Surrogate’s Court, New York County (Eve Preminger, S.), entered April 27, 1998, which, on objectant’s motion, inter alia, confirmed a Referee’s report in part and rejected it in part, fixed legal fees for the law firm of Greene & Zinner, P. C. in principal amount of $174,000, fixed fees for the firm of Shea & Gould in the principal amount of $76,000, and settled and allowed petitioner’s account as preliminary executrix, as adjusted pursuant to certain objections, with related relief, unanimously affirmed, with costs.
*254The challenged awards of attorney fees were proper exercises of the Surrogate’s “unquestionably broad discretion” to fix such fees (Matter of Urbach, 252 AD2d 318, 322). The services for which the fees were awarded were related to exposing petitioner’s misconduct (see, Matter of Birnbaum v Birnbaum, 157 AD2d 177, 191), which has previously been noted by this Court (see, Matter of Marsh, 173 AD2d 336, appeal dismissed 78 NY2d 990). We do not agree with petitioner that the proceedings were affected by judicial bias (cf., Schrager v New York Univ., 227 AD2d 189), nor do we find any defect in the Referee’s services. The bulk of petitioner’s arguments on appeal are factual, and we decline to disturb .the Referee’s findings of fact, accepted by the Surrogate, since those findings and the conclusions drawn therefrom rest upon a fair interpretation of the evidence (cf., Matter of Clines, 226 AD2d 269, lv dismissed 88 NY2d 1016). We have considered petitioner’s remaining arguments and find them unavailing. Concur — Sullivan, J. P., Tom, Rubin, Saxe and Buckley, JJ.